Exhibit 10.1

 

STOCKHOLDERS AGREEMENT

 

OF

 

SPANSION INC.

 

THIS STOCKHOLDERS AGREEMENT (this “Agreement”), dated as of December 21, 2005
(the “Effective Date”), is by and among AMD INVESTMENTS, INC., a Delaware
corporation (“AMD Investments”), SPANSION INC., a Delaware corporation (the
“Corporation”), ADVANCED MICRO DEVICES, INC., a Delaware corporation (“AMD”),
and FUJITSU LIMITED, a Japanese corporation (“Fujitsu”). AMD Investments and
Fujitsu are sometimes hereafter referred to, collectively, as the “Stockholders”
and, individually, as a “Stockholder.”

 

WHEREAS, the Corporation has an authorized capital of 800,000,000 shares of
common stock, consisting of 714,999,998 shares of Class A Common Stock, par
value $0.001 per share (the “Class A Common Stock”), one (1) share of Class B
Common Stock, par value $0.001 per share (the “Class B Common Stock”), one (1)
share of Class C Common Stock, par value $0.001 per share (the “Class C Common
Stock”), 35,000,000 shares of Class D Common Stock, par value $0.001 per share
(the “Class D Common Stock” and together with the Class A Common Stock, the
Class B Common Stock and the Class C Common Stock, the “Common Stock”), and
50,000,000 shares of Preferred Stock, $.001 par value per share (the “Preferred
Stock”).

 

WHEREAS, immediately prior to the execution of this Agreement, AMD Investments
contributed its membership interests in Spansion LLC, a Delaware limited
liability company, and certain intellectual property to the Corporation and
Fujitsu contributed all of the outstanding stock of Fujitsu Microelectronics
Holding, Inc., a Delaware corporation, and certain intellectual property to the
Corporation, in each case in exchange for shares of Common Stock of the
Corporation;

 

WHEREAS, in connection with the contribution, AMD Investments now owns
48,529,403 shares of Common Stock, consisting of 48,529,402 shares of Class A
Common Stock and one (1) share of Class B Common Stock, and Fujitsu owns
32,352,935 shares of Common Stock, consisting of 32,352,934 shares of Class D
Common Stock and one (1) share of Class C Common Stock;

 

WHEREAS, all of the outstanding shares of Class D Common Stock will
automatically, without any act or deed on the part of the Corporation or any
other person, convert in to shares of Class A Common Stock on a share-per-share
basis as provided in the Certificate of Incorporation;

 

WHEREAS, AMD Investments is an indirect wholly owned subsidiary of AMD; and

 

WHEREAS, the Stockholders desire to promote their mutual interests by imposing
certain restrictions and obligations on each other and on the shares of Common
Stock, and, further, to provide for matters pertaining to the management and
governance of the Corporation.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the conditions and provisions contained
herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1 DEFINITIONS. The following terms shall, for the purposes of this
Agreement and the Schedules and Exhibits hereto, have the following meanings
(terms defined in the singular or the plural include the plural or the singular,
as the case may be):

 

“Affiliate” of a Person means any other Person which, directly or indirectly,
controls, is controlled by, or is under common control with, such Person. The
term “control” (including, with correlative meaning, the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise. A Person shall be
deemed an Affiliate of another Person only so long as such control relationship
exists. The parties acknowledge and agree that neither Fujitsu nor AMD is
presently controlled by any other Person. Notwithstanding the foregoing, a
Spansion Entity shall not be deemed to be an Affiliate of either Fujitsu or AMD,
except where expressly provided in this Agreement.

 

“Aggregate Ownership Interest” shall mean, with respect to each Stockholder, the
quotient, expressed as a percentage, obtained by dividing (a) the aggregate
number of shares of Common Stock of the Corporation held by such Stockholder or
its Affiliates by (b) the aggregate number of outstanding shares, on an as
converted to Common Stock basis, of Common Stock of the Corporation.

 

“Board” shall mean the Board of Directors of the Corporation.

 

“Business Day” means any day other than a day on which commercial banks in
California or Tokyo are required or authorized to be closed.

 

“Certificate of Incorporation” shall mean the Certificate of Incorporation of
the Corporation as in effect as of the date of this Agreement, as the same may
be amended from time to time in accordance with the terms thereof.

 

“Class A Directors” shall mean, collectively, the directors of the Board elected
by the holders of Class A Common Stock in accordance with the Certificate of
Incorporation.

 

“Class B Directors” shall mean, collectively, the directors of the Board elected
by the holders of the Class B Common Stock in accordance with the Certificate of
Incorporation.

 

“Class C Director” shall mean, collectively, the director of the Board elected
by the holders of the Class C Common Stock in accordance with the Certificate of
Incorporation.

 

2



--------------------------------------------------------------------------------

“Commission” shall mean the Securities and Exchange Commission, or any successor
agency performing the functions currently performed by the Securities and
Exchange Commission.

 

“Competing Business” means any business engaged in the development, production,
manufacture, marketing, distribution, promotion or sale of Stand-Alone NVM
Products in any country in the world in which the Corporation conducts its
business.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Governmental Authority” means any foreign, domestic, national, federal,
territorial, state or local governmental authority, quasi-governmental
authority, instrumentality, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing.

 

“NVM” means a non-volatile memory device wherein information stored in a memory
cell is maintained without power consumption and the write time (including erase
time if there is an erase operation prior to a write operation) exceeds the read
time allowing the device to function primarily as a reading device.

 

“Person” means any person or entity, whether an individual, trustee,
corporation, partnership, limited partnership, limited liability company, trust,
unincorporated organization, business association, firm, joint venture, other
legal entity or Governmental Authority.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Spansion Entity” means the Corporation, or any of its directly or indirectly
majority owned subsidiaries (whether organized as corporations, limited
liability companies or other legal entity).

 

“Stand-Alone NVM Product” means a semiconductor product (including a single chip
or a multiple chip or system product) containing NVM dedicated to data storage
wherein all circuitry (including logic circuitry) contained therein is solely to
accept, store, retrieve or access information or instructions and cannot
manipulate such information or execute instructions.

 

“Transfer” (including, with correlative meaning, the term “Transferred”) means,
with respect to any capital stock (or other ownership interest) in any Person or
portion thereof, a sale, conveyance, exchange, assignment, gift, bequest or
other transfer or disposition by any other means, whether for value or no value
and whether voluntary or involuntary (including, without limitation, by
operation of law), or an agreement to do any of the foregoing.

 

SECTION 1.2 USAGE GENERALLY; INTERPRETATION. Whenever the context may require,
any pronoun includes the corresponding masculine, feminine and neuter forms. All
references herein to Articles and Sections shall be deemed to be references to
Articles and Sections of this Agreement unless the context otherwise requires.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement refer

 

3



--------------------------------------------------------------------------------

to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise expressly provided herein, any agreement, instrument
or statute defined or referred to herein or in any agreement or instrument that
is referred to herein means such agreement, instrument or statute as from time
to time amended, modified or supplemented, including (in the case of agreements
or instruments) by waiver or consent and (in the case of statutes) by succession
of comparable successor statutes and references to all attachments thereto and
instruments incorporated therein.

 

ARTICLE II

 

VOTING PROVISIONS

 

SECTION 2.1 VOTING AGREEMENTS.

 

(a) Upon the conversion of the Class D Common Stock into Class A Common Stock,
the Stockholders agree to vote (or cause to be voted) all shares of Class A
Common Stock held by them or their respective Affiliates so as to cause the
election of each Class A Director proposed for election by the Nominating
Committee of the Board in accordance with the Certificate of Incorporation.

 

(b) The appointment of the Chairman of the Board will be as follows:

 

(i) Until the Corporation’s 2007 annual stockholder meeting, the Chairman of the
Board will be the Class C Director, subject to the approval of a majority of the
Class B Directors, which approval shall not be unreasonably withheld; provided,
however, that until the Corporation’s 2007 annual stockholder meeting (but not
thereafter) the holder of Class C Common Stock may, at its discretion select any
Class B director, instead of the Class C Director, as the Chairman of the Board;
provided further, however, that if the office of the Chairman of the Board so
selected by the holder of Class C Common Stock becomes vacant resulting from
death, resignation, disqualification, removal or other cause, the Chairman of
the Board will be the Class C Director as provided above in this Section
2.1(b)(i);

 

(ii) From the date of the Corporation’s 2007 annual stockholder meeting until
the date of the Corporation’s 2010 annual stockholder meeting, the Chairman of
the Board will be selected by the Class B Directors, subject to the approval of
the Class C Director, which approval shall not be unreasonably withheld;

 

(iii) the right to appoint the Chairman of the Board by the Class B Directors or
the Class C Director will continue rotating every three (3) years in the manner
set forth in Section 2.1(b)(i) and 2.1(b)(ii) provided, however, that if either
AMD’s or Fujitsu’s Aggregate Ownership Interest falls below fifteen percent
(15%), then neither Stockholder shall any rights or obligations under this
Section 2.1(b).

 

(c) The Stockholders agree to vote (or cause to be voted) all shares of Common
Stock held by them or their respective Affiliates to approve any amendment to
the Corporation’s Certificate of Incorporation necessary to increase the
authorized number of shares of Class A Common Stock for the purpose set forth in
Article IV, Section 3(x) of the Certificate of Incorporation.

 

4



--------------------------------------------------------------------------------

SECTION 2.2 BOARD OBSERVERS. The parties agree that for so long as a
Stockholder’s Aggregate Ownership Interest is greater than or equal to five
percent (5%), such Stockholder shall have the right to have one (1)
representative attend Board meetings as a non-voting participant.

 

ARTICLE III

 

TRANSFERS.

 

SECTION 3.1 NOTICE OF TRANSFER. Prior to any direct or indirect Transfer of
Transfer Shares pursuant to Section 3.2, such Stockholder shall give the other
Stockholder written notice within ten (10) Business Days of such Transfer.

 

SECTION 3.2 PERMITTED TRANSFERS

 

(a) Prior to the conversion of the Class D Common Stock into Class A Common
Stock, no Stockholder or any of its Affiliates may Transfer any of its right,
title or interest in (i) any Common Stock or (ii) any of their Affiliates
(“Subject Affiliates”) which beneficially own, either directly or indirectly,
any Common Stock, to any transferee unless such transferee is an Affiliate of
either AMD or Fujitsu with respect to which AMD or Fujitsu, as applicable, owns
a majority of the capital stock entitled to vote for the election of directors
(or similar management body) of such Affiliate.

 

(b) After the conversion of the Class D Common Stock into Class A Common Stock,
each Stockholder or its Affiliates may Transfer any of its right, title or
interest in (i) some or all of its Common Stock (“Transfer Shares”) or (ii) any
of its Affiliates which beneficially own, either directly or indirectly, any
Common Stock; provided, however, that no Stockholder or its Affiliates shall
knowingly Transfer, directly or indirectly, a number of Transfer Shares equal to
or greater than one percent (1%) of the Common Stock outstanding, calculated on
an as converted to Common Stock basis, at the time of such Transfer, in a single
transaction or series of related transactions, to any Person whose principal
business is a Competing Business, without the prior written consent of the other
Stockholder; such consent to be given or withheld within ten (10) Business Days
of receipt of written notice and, after June 30, 2007, such consent not to be
unreasonably withheld. In the event of any Transfer of Transfer Shares or
interests in Subject Affiliates, a transferee (or subsequent transferee) shall
be entitled to the rights and privileges set forth in this Agreement and shall
be bound and obligated by the provisions of this Agreement, each to the extent
applicable to the transferor.

 

(c) As a condition to a Transfer of Transfer Shares or interests in Subject
Affiliates permitted pursuant to Section 3.2(a) or 3.2(b), each transferee
shall, prior to such Transfer, agree in writing to be bound by all of the
provisions of this Agreement and no such transferee shall be permitted to make
any Transfer which the original transferor was not permitted to make. In
connection with any Transfer of Transfer Shares or interests in Subject
Affiliates pursuant to Section 3.2(a) or 3.2(b), the transferee shall execute
and deliver to the Stockholders and the Corporation such documents as may
reasonably be requested by such Stockholders or the Corporation to evidence the
same.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

 

STOCKHOLDER FINANCINGS

 

With respect to each Stockholder’s or its respective Affiliates’ obligations
under any loans, guarantees or other financial support provided by such
Stockholder or its Affiliates to or for the benefit of the Corporation
outstanding as of the date of this Agreement (any such obligation, a
“Stockholder Financing”), the Corporation shall not, without the applicable
Stockholder’s consent, extend the maturity date, or otherwise amend any term
that would increase the Corporation’s financial or other obligations under, or
extend the maturity of, any Stockholder Financing.

 

ARTICLE V

 

REGISTRATION RIGHTS IN CLASS A COMMON STOCK

 

Any shares of Class A Common Stock held by AMD or Fujitsu or their Affiliates
will have the registration rights set forth on Annex A attached hereto, which is
incorporated herein by reference and made a part hereof as if included in full
herein.

 

ARTICLE VI

 

ACCESS TO INFORMATION

 

SECTION 6.1 RESTRICTIONS ON DISCLOSURE OF INFORMATION. Each party will, and each
party will cause its respective representatives to, hold in strict confidence,
with at least the same degree of care that applies to each party’s confidential
and proprietary information (“Information”) pursuant to policies in effect as of
the Effective Date, all Information concerning the other parties furnished
pursuant to this Agreement. Notwithstanding the foregoing, each party and its
representatives may disclose such Information to the extent that such party can
demonstrate that such information is or was (i) in the public domain other than
by the breach of this Agreement or by breach of any other agreement between or
among the parties relating to confidentiality, or (ii) lawfully acquired from a
third person on a non-confidential basis or independently developed by, or on
behalf of, such party by persons who do not have access to, or descriptions of,
any such Information. Each party will maintain, and will cause its respective
representatives to maintain, policies and procedures, and develop such further
policies and procedures as will from time to time become necessary or
appropriate, to ensure compliance with this Section 6.1.

 

SECTION 6.2 LEGALLY REQUIRED DISCLOSURE OF INFORMATION. If any party or
representatives (the “Disclosing Party”) becomes legally required to disclose
any Information that it is otherwise obligated to hold strict confidence
pursuant to Section 6.1, such party will promptly notify the Person that owns
the Information (the “Owning Party”) and will use all commercially reasonable
efforts to cooperate with the Owning Party so that the Owning Party may seek a
protective order or other appropriate remedy and/or waive compliance with this
Section 6.2. All expenses reasonably incurred by the Disclosing Party in seeking
a protective order or other remedy will be borne by the Owning Party. If such
protective order or other remedy is not obtained, or if the Owning Party waives
compliance with this Section 6.2, the Disclosing Party will

 

6



--------------------------------------------------------------------------------

(a) disclose only that portion of the Information which its legal counsel
advises it is legally required to disclose, (b) use all commercially reasonable
efforts to obtain reliable assurance requested by the Owning Party that
confidential treatment will be accorded such Information and (c) promptly
provide the Owning Party with a copy of the Information so disclosed, in the
same form and format so disclosed, together with a list of all Persons to whom
such Information was disclosed.

 

SECTION 6.3 ACCESS TO INFORMATION. For as long as AMD’s and Fujitsu’s respective
Aggregate Ownership Interest is equal or greater than ten percent (10%),
Spansion will cooperate with and afford, and will cause its respective
representatives to cooperate with and afford, to AMD and Fujitsu or their
respective Affiliates, as the case may be, reasonable access upon reasonable
advance written request to all Information (other than Information which is (a)
protected from disclosure by the attorney-client privilege or work product
doctrine, (b) proprietary in nature, (c) the subject of a confidentiality
agreement between such party and a third Person which prohibits disclosure to
the other party or (d) prohibited from disclosure under applicable law) owned by
Spansion or within Spansion’s or its representative’s possession and which
relates to the requesting party’s (the “Requestor”) business, assets or
liabilities, and such access is reasonably required by the Requestor (i) to
comply with requirements imposed on the Requestor by any Governmental Authority,
(ii) for use in any proceeding (except for a litigation matter between the
parties), (iii) to satisfy audit, accounting, tax or similar requirements, (iv)
to obtain insurance, or (v) to comply with the Requestor’s obligations under
this Agreement. In connection with providing Information pursuant to this
Section 6.3, Spansion hereto will, upon the request of the other party and upon
reasonable advance notice, make available during normal business hours its
employees (and those employees of its Representatives) to the extent that they
are reasonably necessary to discuss and explain all requested Information with
and to the Requestor.

 

ARTICLE VII

 

CERTIFICATES

 

As long as this Agreement shall remain in full force and effect, there shall be
inscribed upon each certificate of Common Stock held by a Stockholder the
following legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED OR IN
ANY WAY DISPOSED OF EXCEPT PURSUANT TO THE TERMS AND CONDITIONS OF A CERTAIN
STOCKHOLDERS AGREEMENT DATED AS OF DECEMBER 21, 2005, AND ANY AMENDMENTS
THERETO, AMONG ADVANCED MICRO DEVICES, INC., AMD INVESTMENTS, INC., FUJITSU
LIMITED AND SPANSION INC., A COPY OF WHICH IS ON FILE AT THE OFFICE OF THE
CORPORATION. THE HOLDER IS SUBJECT TO THE OBLIGATIONS THEREIN SET FORTH AND ANY
SUCH DISPOSITION IN VIOLATION OF SAID STOCKHOLDERS AGREEMENT SHALL BE NULL AND
VOID.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS

 

7



--------------------------------------------------------------------------------

AMENDED (THE “SECURITIES ACT”), OR ANY SECURITIES REGULATORY AUTHORITY OF ANY
STATE, AND MAY NOT BE SOLD, ASSIGNED, PLEDGED, ENCUMBERED, TRANSFERRED, GRANTED
AN OPTION WITH RESPECT TO OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION OR DELIVERY TO THE CORPORATION OF AN OPINION OF COUNSEL REASONABLY
ACCEPTABLE TO THE CORPORATION THAT SUCH SALE OR TRANSFER IS EXEMPT FROM
REGISTRATION UNDER THE ACT.

 

ARTICLE VIII

 

TERMINATION

 

SECTION 8.1 TERMINATION. Except as set forth in Section 8.2, this Agreement
shall terminate upon the occurrence of any of the following events:

 

(a) by election of all of the parties hereto;

 

(b) the date on which each Stockholder’s Aggregate Ownership Interest falls
below ten percent (10%); and

 

(c) the dissolution of the Corporation.

 

SECTION 8.2 EXCEPTIONS.

 

(a) Section 2.2 shall terminate (as to each Stockholder) on the date on which
such Stockholder’s Aggregate Ownership Interest falls below five percent (5%);

 

(b) Section 3.2 shall terminate (as to each Stockholder) on the date on which
either Stockholder’s Aggregate Ownership Interest falls below ten percent (10%);

 

(c) Article IV shall not terminate; and

 

(d) Article V and Annex A shall terminate in accordance with the provisions set
forth in Section 9 of Annex A of this Agreement.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.1 SEVERABILITY. The terms, conditions and provisions of this Agreement
are fully severable, and the decision or judgment of any court of competent
jurisdiction rendering void or unenforceable any one or more of such terms,
conditions or provisions shall not render void or unenforceable any of the other
terms, conditions or provisions hereof, and such void or unenforceable term
shall be replaced with a valid and enforceable term which would to the greatest
degree possible reflect the original intentions of the parties hereunder.

 

8



--------------------------------------------------------------------------------

SECTION 9.2 NOTICES. All notices and other communications hereunder shall be in
writing and shall be given and delivered by messenger, transmitted by telecopy
or telegram (in either case followed by reputable overnight courier sent the
same day), by reputable overnight courier or mailed by certified mail, postage
prepaid, return receipt requested, to the parties at the following addresses (or
such other address as shall be specified by such party by like notice), and
shall be deemed given on the date on which so delivered by messenger or
reputable overnight courier, on the next Business Day following the date on
which so transmitted by telecopy, telegram or on the tenth Business Day
following the date on which mailed by certified mail:

 

If to AMD or AMD Investments, to:

 

Advanced Micro Devices, Inc. / AMD Investments, Inc.

One AMD Place

Sunnyvale, California 94088

Attention: Legal Department

Fax: (408) 774-7399

 

If to Fujitsu, to:

 

Fujitsu Limited

Electronic Devices Group

Fuchigami 50 Akiruno-shi

Tokyo 197-0833

Attention: Executive Vice President, Business and Promotion Group

Facsimile: +81-42-532-2550

 

If to the Corporation, to:

 

Spansion Inc.

915 DeGuigne Drive

P.O. Box 3453

Sunnyvale, CA 94088

Attention: General Counsel

Fax: (408) 774-7443

 

SECTION 9.3 CAPTIONS. The captions at the heading of each article or section of
this Agreement are for convenience of reference only and are not to be deemed a
part of the Agreement itself.

 

SECTION 9.4 ENTIRE AGREEMENT. This Agreement, including the annexes hereto and
the other agreements and documents referenced herein or contemplated hereby,
constitutes the entire agreement and understanding of the parties hereto with
respect to the matters herein set forth, and all prior negotiations and
understandings relating to the subject matter of this Agreement are merged
herein and are superseded and canceled by this Agreement; provided, however,
that for the avoidance of doubt nothing set forth herein shall supersede any
confidentiality obligations by or among any of the parties hereto that exist on
the date hereof.

 

9



--------------------------------------------------------------------------------

SECTION 9.5 COUNTERPARTS. This Agreement may be executed and delivered in one or
more counterparts, each of which shall be deemed an original, and all of which
shall be deemed to constitute one and the same agreement.

 

SECTION 9.6 AMENDMENTS; WAIVER. Amendments to this Agreement may be made from
time to time, provided, however, that no amendment, modification or waiver of
this Agreement or any provision hereof shall be valid or effective unless in
writing and signed by the Corporation ach and every Stockholder. No consent to,
or waiver, discharge or release (each, a “Waiver”) of, any provision of or
breach under this Agreement shall be valid or effective unless in writing and
signed by the party giving such Waiver, and no specific Waiver shall constitute
a Waiver with respect to any other provision or breach, whether or not of
similar nature. Failure on the part of any party hereto to insist in any
instance upon strict, complete and timely performance by another party hereto of
any provision of or obligation under this Agreement shall not constitute a
Waiver by such party of any of its rights under this Agreement or otherwise.

 

SECTION 9.7 FURTHER ASSURANCES. Each party shall perform all other acts and
execute and deliver all other documents as may be reasonably necessary or
appropriate to carry out the purposes and intent of this Agreement.

 

SECTION 9.8 GOVERNING LAW. This Agreement shall in all respects be governed by
and construed in accordance with the laws of the State of Delaware without
giving effect to its rules on conflicts of laws.

 

SECTION 9.9 THIRD PARTY BENEFICIARY. Nothing set forth in the Agreement shall be
construed to confer any benefit to any third party who is not a party to this
Agreement.

 

SECTION 9.10 ASSIGNMENT. This Agreement is personal to the parties hereto, and
no party may (except as set forth in Article III) assign or Transfer the rights
accruing hereunder nor may performance of any duties by any party hereunder be
delegated or assumed by any other Person without the prior written consent of
the other parties hereto.

 

SECTION 9.11 SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and
inure to the benefit of the respective successors and permitted assigns of each
party hereto; provided, that no party hereto may Transfer or assign such party’s
Common Stock or this Agreement or such party’s rights, interests or obligations
hereunder, except in accordance with the terms of this Agreement.

 

SECTION 9.12 RELATIONSHIP. This Agreement does not constitute any Stockholder,
director, or any employee or agent of the Corporation as the agent or legal
manager of any Stockholder for any purpose whatsoever and no Stockholder,
director or any employee or agent of the Corporation is granted hereby any right
or authority to assume or to create any obligation or responsibility, express or
implied, on behalf of or in the name of any Stockholder or to bind any
Stockholder in any manner or thing whatsoever.

 

SECTION 9.13 DISPUTE RESOLUTION. If any party to a dispute or controversy
concerning the rights, benefits or obligations set forth in this Agreement
determines that a reasonable attempt at settlement has failed, binding
arbitration conducted in accordance with the dispute resolution procedure set
forth in Annex B attached hereto shall be the exclusive and final

 

10



--------------------------------------------------------------------------------

forum for settling any disagreement, dispute, controversy or claim arising out
of or in any way related to this Agreement or the subject matter thereof or the
interpretation hereof or any arrangements relating hereto or contemplated herein
or the breach, termination or invalidity hereof.

 

SECTION 9.14 EQUITABLE REMEDIES. Each party acknowledges that no adequate remedy
of law would be available for a breach of Articles II, III, IV, V and VI of this
Agreement or by the Corporation of any of its obligations under the Certificate
of Incorporation, including without limitation Article IV, Section 3(x)
thereunder, and that a breach of any of such Articles of this Agreement or the
Certificate of Incorporation by one party would irreparably injure the other
parties and accordingly agrees that in the event of a breach of any of such
Articles of this Agreement or the Certificate of Incorporation, the respective
rights and obligations of the parties hereunder or thereunder shall be
enforceable by specific performance, injunction or other equitable remedy
(without bond or security being required), and each party waives the defense in
any action and/or proceeding brought to enforce this Agreement or the
Certificate of Incorporation that there exists an adequate remedy or that the
other party is not irreparably injured. Nothing in this Section 9.14 is intended
to exclude the possibility of equitable remedies with respect to breaches of
other sections of this Agreement.

 

SECTION 9.15 FEES AND EXPENSES. Except as specifically set forth herein, each
party shall be responsible for any legal and other fees and expenses incurred by
such party in connection with the negotiation and preparation of this Agreement
and the transactions contemplated hereby.

 

SECTION 9.16 OBLIGATIONS OF AMD. By their signatures below, AMD agrees to be
liable for any failure by AMD Investments to perform any of its obligations
under this Agreement that run to the benefit of Fujitsu.

 

(Signature Page Follows)

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

AMD INVESTMENTS, INC.

 

ADVANCED MICRO DEVICES, INC.

By:

 

/s/    Hollis M. O’Brien

--------------------------------------------------------------------------------

 

By:

 

/s/    Hollis M. O’Brien

--------------------------------------------------------------------------------

Name:

 

Hollis M. O’Brien

--------------------------------------------------------------------------------

 

Name:

 

Hollis M. O’Brien

--------------------------------------------------------------------------------

Title:

 

VP & Secretary

--------------------------------------------------------------------------------

 

Title:

 

Corporate Vice President and Secretary

--------------------------------------------------------------------------------

 

SPANSION INC.

 

FUJITSU LIMITED

By:

 

/s/    Bertrand F. Cambou

--------------------------------------------------------------------------------

 

By:

 

/s/    Hiroaki Hurokawa

--------------------------------------------------------------------------------

Name:

 

Bertrand F. Cambou

--------------------------------------------------------------------------------

 

Name:

 

Hiroaki Hurokawa

--------------------------------------------------------------------------------

Title:

 

President and Chief Executive Officer

--------------------------------------------------------------------------------

 

Title:

 

President

--------------------------------------------------------------------------------

 

12



--------------------------------------------------------------------------------

ANNEX A

 

REGISTRATION RIGHTS

 

Section 1. Definitions

 

Section 1.1 Capitalized terms used herein without definition have the meanings
assigned to such terms in the Stockholders Agreement to which this Annex A is
attached. As used in this Annex A, the following terms shall have the following
meanings:

 

“Holder” means any Person who owns Registrable Securities, including any
permitted transferee of a Stockholder.

 

“IPO” means the initial underwritten public offering of the Class A Common Stock
pursuant to an effective Registration Statement under the Securities Act.

 

“Lock-Up Agreement” means the agreement between each Stockholder and the
managing underwriter(s) for the IPO, pursuant to which such Stockholder agrees
that it will not offer to sell, contract to sell, or otherwise sell, dispose of,
loan, pledge or grant any rights with respect to any shares of Common Stock, any
options or warrants to purchase any shares of Common Stock, or any securities
convertible into or exchangeable for any shares of Common Stock now owned or
hereafter acquired directly by the Stockholder or with respect to which the
Stockholder has or hereafter acquires the power of disposition. Each Lock-Up
Agreement shall be binding upon any successors, assigns or other transferees of
each Stockholder. No Lock-Up Agreement shall be amended or otherwise modified,
nor shall compliance therewith be waived, unless each other Stockholder is given
the option, at its sole discretion, to have the same amendment, modification or
waiver apply to its Lock-Up Agreement.

 

“Lock-Up Period” means the period agreed to by each Stockholder and the managing
underwriter(s) for the IPO (which shall be the same period for each Stockholder)
during which time such Stockholder agrees that it will not offer to sell,
contract to sell, or otherwise sell, dispose of, loan, pledge or grant any
rights with respect to any shares of Common Stock, any options or warrants to
purchase any shares of Common Stock, or any securities convertible into or
exchangeable for any shares of Common Stock now owned or hereafter acquired
directly by the Stockholder or with respect to which the Stockholder has or
hereafter acquires the power of disposition.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means any prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities

 

A-1



--------------------------------------------------------------------------------

covered by any Registration Statement, and all other amendments and supplements
to the Prospectus, including post-effective amendments, and all material
incorporated by reference in such Prospectus.

 

“Registrable Securities” means (i) shares of Class A Common Stock issued at any
time to AMD Investments and Fujitsu or their respective Affiliates; and (ii) any
shares of Class A Common Stock issued as (or issuable upon the conversion or
exercise of any warrant, right or other security that is issued as) a dividend
or other distribution with respect to, in exchange for or in replacement of the
shares referenced in (i) above, provided, however, that the shares of Class A
Common Stock that are Registrable Securities shall cease to be Registrable
Securities (x) upon the consummation of any sale of such shares pursuant to an
effective Registration Statement under the Securities Act or Rule 144
promulgated thereunder or (y) at such time as such shares of Class A Common
Stock become eligible for sale under Rule 144(k) under the Securities Act.

 

“Registration Statement” means any Registration Statement and any additional
Registration Statement, including (in each case) the Prospectus, amendments and
supplements to such Registration Statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference in such Registration Statement to be filed pursuant to the terms of
this Annex A.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Underwritten Registration or Underwritten Offering” means a registration in
connection with which securities of the Corporation are sold to an underwriter
for reoffering to the public pursuant to an effective Registration Statement
under the Securities Act.

 

Section 2. “Piggy-Back” Registrations

 

Section 2.1 If, at any time after the IPO, the Corporation shall determine to
register for its own account or the account of others under the Securities Act
(including (i) in connection with a public offering by the Corporation other
than the IPO or (ii) a demand for registration made by any stockholder of the
Corporation including any of the parties hereto) any of its equity securities
(other than on Form S-4 or Form S-8 or their then equivalents relating to shares
of Common Stock to be issued solely in connection with any acquisition of an
entity or business or shares of Common Stock issuable in connection with stock
option or other employee benefit plans) it shall send to each Holder written
notice of such determination and if, within 30 days after receipt of such
notice,

 

A-2



--------------------------------------------------------------------------------

such Holder shall so request in writing, the Corporation shall use its
commercially reasonable efforts to include in such Registration Statement all or
any part of the Registrable Securities such Holder requests to be registered.

 

Section 2.2 If, in connection with any offering described in Section 2.1 of this
Annex A involving an underwriting of Common Stock to be issued by the
Corporation, the managing underwriter shall impose a limitation on the number of
shares of such Common Stock which may be included in the Registration Statement
because in its judgment, such limitation is necessary to effect an orderly
public distribution, then, in the discretion of such managing underwriter, the
Corporation shall include in such Registration Statement only such portion of
the Registrable Securities with respect to which such Holders have requested
inclusion pursuant hereto as such limitation permits after the inclusion of all
shares of Common Stock to be registered by the Corporation for its own account.
Any exclusion of Registrable Securities shall be made pro rata among such
Holders seeking to include such shares, in proportion to the number of such
shares owned by such Holders.

 

Section 3. “Demand” Registrations

 

Section 3.1 At any time commencing after the expiration of the Lock-Up Period,
each Holder (a “Demand Holder”) may make a written request (each a “Demand
Request”) for registration under the Securities Act (a “Demand Registration”) of
all or part of the Registrable Securities held by such Holder; provided,
however, that if the Registrable Securities requested to be registered shall be
less than all of such Demand Holder’s Registrable Securities, the Registrable
Securities requested to be registered shall, on the date that the Demand Request
is delivered, (i) constitute at least three percent (3%) of the shares of Common
Stock outstanding or (ii) have an aggregate minimum market value of at least
$25,000,000 before calculation of underwriting discounts and commissions. Each
Demand Request shall specify the number of shares of Registrable Securities
proposed to be sold by such Demand Holder.

 

Section 3.2 Within 15 days after receipt of each Demand Request, the Corporation
shall give written notice of such Demand Request to all non-requesting Holders.
Within 30 days after receipt of such notice, the non-requesting Holders shall
provide written notice to the Corporation of their intention to have any or all
of their Registrable Securities be included in the Demand Registration. The
Corporation shall use its commercially reasonable efforts to file a Registration
Statement registering such of the Registrable Securities as may be requested by
any Holders thereof (including the Holder or Holders making the initial Demand
Request) with the Commission not later than 120 days after receipt of such
Demand Request (the “Demand Filing Date”) and shall use commercially reasonable
efforts to cause the same to be declared effective by the Commission as promptly
as practicable after such filing. Both the Demand Request and any request to
join in such Demand Request shall be considered a single Demand Request. Any
inclusion of Registrable Securities owned by a Demand Holder pursuant to a
Demand Request (including a notice of a non-requesting holder to join a Demand
Request) shall be deemed to have been effected pursuant to a single Demand
Request.

 

Section 3.3 Notwithstanding any other provision set forth in this Section 3,
each Stockholder (together with all of its assignees) shall be entitled to
deliver no more than two (2)

 

A-3



--------------------------------------------------------------------------------

Demand Requests; provided, however, that if the Corporation meets the
eligibility requirements for using Form S-3, then this limitation shall not
apply. In addition, no Holder shall be entitled to deliver a Demand Request
within 90 days after the effectiveness of any Registration Statement filed (i)
by the Corporation pursuant to an Underwritten Offering by the Corporation or
(ii) on behalf of any Demand Holder or any other holder of demand registration
rights.

 

Section 3.4 A registration will not count as a Demand Registration until the
Registration Statement registering the shares of such Demand Request has been
declared effective by the Commission (unless the Demand Holder withdraws all of
its Registrable Securities and the Corporation has performed its obligations
hereunder in all material respects, in which case such demand will count as a
Demand Registration).

 

Section 3.5 The Corporation may defer the filing (but not the preparation) of a
Registration Statement required by this Section 3 until a date not later than 90
days after the Demand Filing Date if:

 

(a) there is (i) material non-public information regarding the Corporation which
the Board reasonably determines not to be in the Corporation’s best interest to
disclose and which the Corporation is not otherwise required to disclose or (ii)
there is a significant business opportunity (including but not limited to the
acquisition or disposition of assets (other than in the ordinary course of
business) or any merger, consolidation, tender offer or other similar
transaction) available to the Corporation which the Board reasonably determines
not to be in the Corporation’s best interest to disclose; or

 

(b) prior to receiving the Demand Request, the Board had determined to effect an
Underwritten Offering and the Corporation had taken substantial steps and is
proceeding with reasonable diligence to effect such offering.

 

A deferral of the filing of a Registration Statement pursuant to this Section
3.5 shall be lifted, and the requested Registration Statement shall be filed
forthwith, if, (x) in the case of a deferral pursuant to clause (a)(i), the
material non-public information is made public by the Corporation, (y) in the
case of a deferral pursuant to clause (a)(ii), the significant business
opportunity is disclosed by the Corporation or is terminated, or (z) in the case
of a deferral pursuant to clause (b), the proposed registration for the
Corporation’s account is abandoned. In order to defer the filing of a
Registration Statement pursuant to this Section 3.5, the Corporation shall
promptly (but in any event within 10 days), upon determining to seek such
deferral, deliver to each Demand Holder a certificate signed by an executive
officer of the Corporation stating that the Corporation is deferring such filing
pursuant to this Section 3.5 and an approximation of the anticipated delay.
Within twenty (20) days after receiving such certificate, the Demand Request may
be withdrawn by those Persons representing a majority of the Registrable
Securities being registered on the Registration Statement filed pursuant to such
Demand Request upon providing written notice to the Corporation; if withdrawn,
the Demand Request shall be deemed not to have been made for purposes of this
Annex A.

 

Section 3.6 If, in connection with any offering described in Section 3.1 of this
Annex A, the managing underwriter shall impose a limitation on the number of
shares of Common Stock

 

A-4



--------------------------------------------------------------------------------

which may be included in the Registration Statement because in its judgment,
such limitation is necessary to effect an orderly public distribution, then, in
the discretion of such managing underwriter, the Corporation shall include in
such Registration Statement only such portion of the Registrable Securities with
respect to which such Holders have requested inclusion pursuant hereto as such
limitation permits. No shares of Registrable Securities shall be excluded from
the Registration Statement unless all other securities of the Corporation
(including any securities proposed to be registered by the Corporation for its
own account) have been so excluded. Any exclusion of Registrable Securities
shall be made pro rata among such Holders seeking to include such shares, in
proportion to the number of such shares owned by such Holders.

 

Section 4. Registration Procedures

 

Section 4.1. Whenever any Holder has requested that any Registrable Securities
be registered pursuant to this Annex A, the Corporation will use its
commercially reasonable efforts to effect the registration of such Registrable
Securities, and in furtherance thereof the Corporation shall:

 

(a) prepare and file with the Commission a Registration Statement on any
appropriate form under the Securities Act with respect to such Registrable
Securities and use its commercially reasonable efforts to cause such
Registration Statement to become effective;

 

(b) prepare and file with the Commission such amendments, including
post-effective amendments and supplements to the Registration Statement as may
be necessary to keep the Registration Statement continuously effective as to the
applicable Registrable Securities for a period of not less than 180 days (or
such lesser period as is necessary for the underwriters in an underwritten
offering to sell unsold allotments); (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424 (or any similar
provisions then in force) promulgated under the Securities Act; (iii) respond as
promptly as possible to any comments received from the Commission with respect
to the Registration Statement or any amendment thereto and as promptly as
possible provide the Holders true and complete copies of all correspondence from
and to the Commission relating to the Registration Statement; and (iv) comply in
all material respects with the provisions of the Securities Act and the Exchange
Act with respect to the disposition of all Registrable Securities covered by the
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Holders thereof set forth in the
Registration Statement as so amended or in such Prospectus as so supplemented;

 

(c) (i) furnish to the Holders of Registrable Securities to be sold, their
counsel and any managing underwriters, copies of all such documents proposed to
be filed, which documents (other than those incorporated by reference) will be
subject to the reasonable review of such Holders, their counsel and such
managing underwriters, and (ii) cause its officers and directors, counsel and
independent certified public accountants to respond to such inquiries as shall
be necessary, in the reasonable opinion of respective counsel to such Holders
and such underwriters, to conduct a reasonable investigation within the meaning
of the Securities Act.

 

A-5



--------------------------------------------------------------------------------

(d) notify the Holders of Registrable Securities to be sold, their counsel and
any managing underwriters as promptly as possible (and in the case of (i) below,
not less than five (5) days prior to such filing):

 

(i) when a Prospectus or any Prospectus supplement or post-effective amendment
to the Registration Statement is proposed to be filed;

 

(ii) when the Commission notifies the Corporation whether there will be a
“review” of such Registration Statement and whenever the Commission comments in
writing on such Registration Statement;

 

(iii) with respect to the Registration Statement or any post-effective
amendment, when the same has become effective;

 

(iv) of any request by the Commission or any other federal or state Governmental
Authority for amendments or supplements to the Registration Statement or
Prospectus or for additional information;

 

(v) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement covering any or all of the
Registrable Securities or the initiation of any Proceedings for that purpose;

 

(vi) if at any time any of the representations and warranties of the Corporation
contained in any agreement (including any underwriting agreement) contemplated
hereby ceases to be true and correct in all material respects;

 

(vii) of the receipt by the Corporation of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and

 

(viii) of the occurrence of any event that makes any statement made in the
Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading;

 

(e) use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
the Registration Statement or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment;

 

(f) if requested by any managing underwriter (which in the case of a Demand
Registration shall be selected by mutual agreement of the Corporation and the
demand Holder) in connection with an Underwritten Offering, (i) promptly
incorporate in a Prospectus supplement or

 

A-6



--------------------------------------------------------------------------------

post-effective amendment to the Registration Statement such information as the
Corporation reasonably agrees should be included therein and (ii) make all
required filings of such Prospectus supplement or such post-effective amendment
as soon as practicable after the Corporation has received notification of the
matters to be incorporated in such Prospectus supplement or post-effective
amendment; provided, however, that the Corporation shall not be required to take
any action pursuant to this clause (f) that would, in the opinion of counsel for
the Corporation, violate applicable law or be materially detrimental to the
business prospects of the Corporation;

 

(g) furnish to each Holder of Registrable Securities to be sold, their counsel
and any managing underwriters, without charge, at least one conformed copy of
each Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference, and all exhibits to the extent requested by
such Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission;

 

(h) promptly deliver to each Holder of Registrable Securities to be sold, their
counsel, and any underwriters, without charge, as many copies of the Prospectus
or Prospectuses (including each form of prospectus) and each amendment or
supplement thereto as such Persons may reasonably request; and the Corporation
hereby consents to the use of such Prospectus and each amendment or supplement
thereto by each of the selling Holders and any underwriters in connection with
the offering and sale of the Registrable Securities covered by such Prospectus
and any amendment or supplement thereto;

 

(i) prior to any public offering of Registrable Securities, use its commercially
reasonable efforts to register or qualify or cooperate with the selling Holders,
their counsel and any underwriters in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions within the United States as any selling Holder or
underwriter requests in writing, to keep each such registration or qualification
(or exemption therefrom) effective for at least 180 days and to do any and all
other acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by a Registration Statement;
provided, however, that the Corporation shall not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified
or to take any action that would subject it to general service of process in any
such jurisdiction where it is not then so subject or subject the Corporation to
any material tax in any such jurisdiction where it is not then so subject;

 

(j) cooperate with the selling Holders and any managing underwriters to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold pursuant to a Registration Statement, which
certificates shall be free, to the extent permitted by applicable law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such managing underwriters or
Holders may request at least two Business Days prior to any sale of Registrable
Securities;

 

(k) upon the occurrence of any event contemplated by Section 4(d)(viii) of this
Annex A, as promptly as possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any

 

A-7



--------------------------------------------------------------------------------

document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, neither the
Registration Statement nor such Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

 

(l) use its commercially reasonable efforts to cause all Registrable Securities
relating to such Registration Statement to be listed on the securities exchange,
quotation system, market or over-the-counter bulletin board on which similar
securities issued by the Corporation are then listed and to provide a transfer
agent and registrar for all Registrable Securities registered pursuant to such
Registration Statement and a CUSIP number for all such Registrable Securities,
in each case not later than the effective date of such registration;

 

(m) enter into such agreements (including an underwriting agreement in form,
scope and substance as is customary in Underwritten Offerings) and take all such
other actions in connection therewith (including those reasonably requested by
any managing underwriters in order to expedite or facilitate the disposition of
such Registrable Securities, and whether or not an underwriting agreement is
entered into), including the following:

 

(i) make such representations and warranties to such selling Holders and such
underwriters as are customarily made by issuers to underwriters in underwritten
public offerings, and confirm the same if and when requested;

 

(ii) in the case of an Underwritten Offering, obtain and deliver copies thereof
to the selling Holders and the managing underwriters, if any, of opinions of
counsel to the Corporation and updates thereof addressed to each such selling
Holder and underwriter, in form, scope and substance reasonably satisfactory to
any such managing underwriters and counsel to the selling Holders covering the
matters customarily covered in opinions requested in Underwritten Offerings and
such other matters as may be reasonably requested by such counsel and
underwriters;

 

(iii) immediately prior to the effectiveness of the Registration Statement, and,
in the case of an Underwritten Offering, at the time of delivery of any
Registrable Securities sold pursuant thereto, obtain and deliver copies to the
selling Holders and the managing underwriters, if any, of “cold comfort” letters
and updates thereof from the independent certified public accountants of the
Corporation (and, if necessary, any other independent certified public
accountants of any subsidiary of the Corporation or of any business acquired by
the Corporation for which financial statements and financial data is, or is
required to be, included in the Registration Statement), addressed to each
selling Holder and each of the underwriters, if any, in form and substance as
are customary and reasonable in connection with Underwritten Offerings;

 

(iv) if an underwriting agreement is entered into, the same shall contain
indemnification provisions and procedures no less favorable to the selling
Holders and the underwriters, if any, than those set forth in Section 8 of this
Annex A (or such other provisions and procedures acceptable to the managing
underwriters, if any), and

 

A-8



--------------------------------------------------------------------------------

(v) deliver such documents and certificates as may be reasonably requested by
the selling Holders, their counsel and any managing underwriters to evidence the
continued validity of the representations and warranties made pursuant to clause
(i) above and to evidence compliance with any customary conditions contained in
the underwriting agreement or other agreement entered into by the Corporation;

 

(n) make available for inspection by the selling Holders, any representative of
such Holders, any underwriter participating in any disposition of Registrable
Securities, and any attorney or accountant retained by such selling Holder or
underwriters, at the offices where normally kept, during reasonable business
hours, all financial and other records, pertinent corporate documents and
properties of the Corporation and its subsidiaries, and cause the officers,
directors, agents and employees of the Corporation and its subsidiaries to
supply all information in each case reasonably requested by any such Holder,
representative, underwriter, attorney or accountant in connection with the
Registration Statement; provided, however, that any information that is
determined in good faith by the Corporation in writing to be of a confidential
nature at the time of delivery of such information shall be kept confidential by
such Persons, unless (i) disclosure of such information is required by court or
administrative order or is necessary to respond to inquiries of regulatory
authorities; (ii) disclosure of such information, in the opinion of counsel to
such Person, is required by law; (iii) such information becomes generally
available to the public other than as a result of a disclosure or failure to
safeguard by such Person; or (iv) such information becomes available to such
Person from a source other than the Corporation and such source is not known by
such Person to be bound by a confidentiality agreement with the Corporation; and

 

(o) comply in all material respects with all applicable rules and regulations of
the Commission and make generally available to its security holders earning
statements satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 not later than 45 days after the end of any 12-month period (or 90 days
after the end of any 12-month period if such period is a fiscal year) (i)
commencing at the end of any fiscal quarter in which Registrable Securities are
sold to underwriters in a firm commitment or best efforts Underwritten Offering
and (ii) if not sold to underwriters in such an offering, commencing on the
first day of the first fiscal quarter of the Corporation after the effective
date of the Registration Statement, which statement shall conform to the
requirements of Rule 158.

 

Section 4.2. The Corporation may require each selling Holder to furnish to the
Corporation information regarding such Holder and the distribution of such
Registrable Securities as is required by law to be disclosed in the Registration
Statement, and the Corporation may exclude from such registration the
Registrable Securities of any such Holder who unreasonably fails to furnish such
information within a reasonable time after receiving such request. If the
Registration Statement refers to any Holder by name or otherwise as the holder
of any securities of the Corporation, then such Holder shall have the right to
require (if such reference to such Holder by name or otherwise is not required
by the Securities Act or any similar federal statute then in force) the deletion
of the reference to such Holder in any amendment or supplement to the
Registration Statement filed or prepared subsequent to the time that such
reference ceases to be required.

 

A-9



--------------------------------------------------------------------------------

Section 5. Lock-Up Agreement

 

Each Holder agrees, if such Holder is so requested by the managing underwriter
in the IPO, to enter into a Lock-Up Agreement, provided that, subject to
applicable NASD rules, the Lock-Up Period shall not exceed 180 days following
the effectiveness of the IPO.

 

Section 6. Holder Covenants

 

Each Holder hereby covenants and agrees that:

 

(a) it will not sell any Registrable Securities under the Registration Statement
until it has received notice from the Corporation that such Registration
Statement and any post-effective amendments thereto have become effective;

 

(b) it and its officers, directors or Affiliates, if any, will comply with the
prospectus delivery requirements of the Securities Act as applicable to them in
connection with sales of Registrable Securities pursuant to a Registration
Statement; and

 

(c) by its inclusion of such Registrable Securities in the Registration
Statement that, upon receipt of a notice from the Corporation of the occurrence
of any event of the kind described in Section 4.1(d)(iv), (v), (vi), (vii) and
(viii) of this Annex A, such Holder will forthwith discontinue disposition of
such Registrable Securities under the Registration Statement until such Holder’s
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement or until it is advised in writing by the Corporation that the use of
the applicable Prospectus may be resumed, and, in either case, has received
copies of any additional or supplemental filings that are incorporated or deemed
to be incorporated by reference in such Prospectus or Registration Statement.

 

Section 7. Registration Expenses

 

Except to the extent limited by the applicable state law, all fees and expenses
incident to the performance of or compliance with this Annex A by the
Corporation shall be borne by the Corporation whether or not pursuant to an
Underwritten Offering and whether or not any Registration Statement is filed or
becomes effective and whether or not any Registrable Securities are sold
pursuant to any Registration Statement. The fees and expenses referred to in the
foregoing sentence shall include, without limitation (i) all registration and
filing fees (including, without limitation, fees and expenses (A) with respect
to filings required to be made with any securities exchange or market on which
Registrable Securities are required hereunder to be listed and (B) in compliance
with state securities or Blue Sky laws (including, without limitation, fees and
disbursements of counsel for the Holders in connection with Blue Sky
qualifications of the Registrable Securities and determination of the
eligibility of the Registrable Securities for investment under the laws of such
jurisdictions as the managing underwriters, if any)); (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is requested by the managing underwriters, if any; (iii) messenger,
telephone and delivery expenses; (iv) fees and disbursements of counsel for the
Corporation; (v) fees and disbursements of a single counsel for all selling

 

A-10



--------------------------------------------------------------------------------

Holders; (vi) Securities Act liability insurance, if the Corporation so desires
such insurance; (vii) fees and expenses of all other Persons retained by the
Corporation in connection with the consummation of the transactions contemplated
by this Annex A; and (viii) all of the internal expenses of the Corporation
incurred in connection with the consummation of the transactions contemplated by
this Annex A (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties, the expense of any
annual audit and the fees and expenses incurred in connection with the listing
of the Registrable Securities on any securities exchange as required hereunder)
(all such expenses being referred to herein as “Registration Expenses”);
provided, however, that except as expressly set forth herein, in no event shall
Registration Expenses include any underwriting discounts, commissions or fees
attributable to the sale of the Registrable Securities or any counsel,
accountants or other persons (other than a single counsel for all selling
Holders) retained by the Holders incurred in connection with the consummation of
the transactions contemplated by this Annex A.

 

Section 8. Indemnification and Contribution

 

Section 8.1 Indemnification by the Corporation. The Corporation shall,
notwithstanding any termination of this Annex A, indemnify and hold harmless
each Holder and their agents, counsel, brokers, investment advisors and
employees of each of them and each underwriter of the Registrable Securities and
their officers, directors, Affiliates, partners and any broker or dealer through
whom such shares may be sold and each Person, if any, who controls (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act)
such Holder or any such underwriter to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, costs of preparation and
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to the Corporation by such Holder expressly for use
therein, which information was reasonably relied on by the Corporation for use
therein or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
any Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto. The Corporation shall notify the Holders
promptly of the institution, threat or assertion of any Proceeding of which the
Corporation is aware in connection with the transactions contemplated by this
Annex A.

 

Section 8.2 Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Corporation, the directors, officers,
agents, counsel and employees, each Person who controls the Corporation (within
the meaning of Section 15 of the Securities Act and Section 20 of the Exchange
Act), and the directors, officers, agents, counsel or employees of such
controlling Persons, to the fullest extent permitted by applicable law, from and

 

A-11



--------------------------------------------------------------------------------

against all Losses, as incurred, arising solely out of or based solely upon any
untrue statement of a material fact contained in the Registration Statement, any
Prospectus, or any form of prospectus, or arising solely out of or based solely
upon any omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading to the extent, but only to the
extent, that such untrue statement or omission is contained in any information
so furnished in writing by such Holder to the Corporation specifically for
inclusion in the Registration Statement or such Prospectus and that such
information was reasonably relied upon by the Corporation for use in the
Registration Statement, such Prospectus or such form of prospectus or to the
extent that such information relates to such Holder or such Holder’s proposed
method of distribution of Registrable Securities and was reviewed and expressly
approved in writing by such Holder expressly for use in the Registration
Statement, such Prospectus or such form of Prospectus. In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

 

Section 8.3 Conduct of Indemnification Proceedings.

 

(a) If any Proceeding shall be brought or asserted against any Person entitled
to indemnity hereunder (an “Indemnified Party”), such Indemnified Party promptly
shall notify the Person from whom indemnity is sought (the “Indemnifying Party”)
in writing, and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Annex A, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party.

 

(b) An Indemnified Party shall have the right to employ separate counsel in any
such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; or (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and such Indemnified Party
shall have been advised by counsel that a conflict of interest is likely to
exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party). The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.

 

A-12



--------------------------------------------------------------------------------

(c) All fees and expenses of the Indemnified Party (including reasonable fees
and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within ten (10)
Business Days of written notice thereof to the Indemnifying Party (regardless of
whether it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

 

Section 8.4 Contribution.

 

(a) If a claim for indemnification under Section 8.1 or 8.2 is unavailable to an
Indemnified Party because of a failure or refusal of a Governmental Authority to
enforce such indemnification in accordance with its terms (by reason of public
policy or otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth herein, any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms. In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to an indemnification or contribution obligation hereunder.

 

(b) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 8 were determined by pro rata allocation
or by any other method of allocation that does not take into account the
equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 8, no Holder shall be required to
contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

A-13



--------------------------------------------------------------------------------

(c) The indemnity and contribution agreements contained in this Section 8 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

Section 8.5 Rule 144. Following the IPO, the Corporation covenants that:

 

(a) it will file the reports required to be filed by the Corporation under the
Securities Act and the Exchange Act, so to enable the Holders to sell
Registrable Securities pursuant to Rule 144 under the Securities Act;

 

(b) it shall cooperate with any Holder in connection with any sale, transfer or
other disposition by such Holder of any Registrable Securities pursuant to Rule
144 under the Securities Act;

 

(c) it will take such action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell its Common Stock
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 promulgated under the Securities Act, including
providing any legal opinions; and

 

(d) upon the request of any Holder, it shall deliver to such Holder a written
certification of a duly authorized officer as to whether it has complied with
such requirements.

 

Section 9. Term of Registration Rights.

 

The rights of Holders with respect to the registration rights granted pursuant
to this Annex A shall remain in effect, subject to the terms hereof, so long as
there are Registrable Securities or securities which are convertible or
exchangeable for Registrable Securities issued and outstanding.

 

A-14